Citation Nr: 0406177	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depressive 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1969 to 
November 12, 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the benefit 
sought.

Although a claim of entitlement to service connection for 
passive aggressive personality disorder had also been denied 
with the appeal also perfected in that regard, the veteran 
withdrew that claim at his hearing before the undersigned in 
June 2003, see June 5, 2003 Transcript of Travel Board 
Hearing at page 3, and, accordingly, the Board is without 
further jurisdiction as to that matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.    


REMAND

At his hearing before the undersigned , the veteran asserted 
that additional pertinent treatment records for the period 
from 1996 to 1998 may be available.  He also indicated that 
he was receiving Social Security Disability benefits, but he 
was unsure whether VA had copies of all applicable medical 
records underlying that determination.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  

The Board additionally notes that the veteran was diagnosed 
with passive aggressive personality disorder in service.  
However, a private psychologist disputes that in-service 
diagnosis and asserts that the claimed mental disability on 
appeal actually first manifested in service.  He additionally 
states that such a congenital or developmental defect as was 
diagnosed in service is not currently diagnosed.  It is 
observed that the veteran has not been provided with a VA 
examination, and the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
psychiatrist would materially assist in the development of 
this appeal.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  The RO should obtain the veteran's 
mental health treatment records for the 
period from 1996 to 1998 as referenced in 
the June 5, 2003 Transcript of Travel 
Board Hearing at page 11.  After securing 
any necessary release, the RO should 
obtain these records (not already in the 
claims folder) and associate them with 
his claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

3.  The veteran should be afforded a VA 
mental disorders examination by a VA 
psychiatrist.  The claims folder should 
be made available to the examiner for 
review before the examination is 
conducted and document that such review 
was completed.  

The examiner is requested to identify all 
mental disorders present, to include 
ascertaining whether the veteran has a 
personality disorder as diagnosed in 
service.  If a diagnosis of major 
depressive disorder with anxiety is 
deemed appropriate, the examiner is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as likely as not that such condition 
is etiologically related to the veteran's 
service.  

Any special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim on appeal.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




